Appeal Dismissed and Memorandum Opinion filed August 15, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00494-CV

     CAMELL RAY ALLISON, JR., INDIVIDUALLY AND D/B/A M&I
                     ALLISON, Appellant

                                         V.

         LOPEZ AND ALANIS, LLC D/B/A ALL DIESEL, Appellee

               On Appeal from County Civil Court at Law No. 4
                            Harris County, Texas
                      Trial Court Cause No. 1093240

                 MEMORANDUM                       OPINION
      This is an appeal from a judgment signed February 20, 2019. The notice of
appeal was filed March 24, 2019. No clerk’s record has been filed. The clerk
responsible for preparing the record in this appeal informed the court appellant did
not make arrangements to pay for the record. On June 21, 2019, the court notified
all parties of the court’s intention to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the record
and provided this court with proof of payment. See Tex. R. App. P. 37.3(b). No such
proof has been filed.

      Accordingly, the appeal is DISMISSED. See Tex. R. App. P. 42.3(c)
(allowing involuntary dismissal of case because appellant failed to comply with
notice from clerk requiring response or other action within specified time).



                                  PER CURIAM



Panel consists of Justices Christopher, Spain, and Poissant.




                                         2